Citation Nr: 1746723	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral knee arthritis (referred to as a knee disability).

2. Entitlement to service connection for degenerative joint disease of the cervical and thoracic spines (referred to as an upper back disability).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Zaneta Adams, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The original issues of service connection for knee disability of each extremity were combined into a single present claim for a bilateral knee disability.  

The Board previously issued its February 2015 decision/remand, which in pertinent part denied claims of entitlement to service connection for bilateral knee disability, upper back disability, and hypertension and remanded the PTSD claim.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court), which issued a March 2017 Memorandum Decision remanding those matters back to the Board.  The additional issue of service connection for PTSD has returned for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding those claims referenced within the Court's March 2017 Memorandum Decision, returned to the Board to reconsider, the Board will order further evidentiary development.  

For the bilateral knee disability, the Board's February 2015 decision denying that claim cited the November 2010 VA examination and unfavorable causal nexus opinion.  As the Court's Memorandum Decision points out, the opinion was arguably deficient.  One basis for the opinion  was "no evidence to support that there would be an ongoing chronic [knee] condition" because there was "no evidence of sequelae other than two additional visits for knee pain" since November 1984.  However, the Veteran has asserted that since 1985 he had physical therapy intermittently to both knees.  The Board considers it essential that a medical opinion on causation is grounded in an accurate factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Another VA examination is requested.

For the back disability, the Court pointed out, the November 2010 VA opinion unfavorable to the claim did not consider the full range of the Veteran's subjectively reported injury during service, that he worked in a medical ward regularly lifting patients and heavy objects when stationed in the demilitarized zone.  The Court's decision observes there is the legal obligation to consider all competent reported history, notwithstanding absent contemporaneous documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, too, an examination and opinion is warranted.  

For hypertension, the Board concurs, a better and more reasoned opinion on the nature and etiology of claimed hypertension is required, which duly considers all relevant blood pressure findings associated with the Veteran's service medical history.  

As well, in regard to claim for PTSD, one of the Veteran's stressors involves a 1984 incident in which he indicates having been falsely charged with a crime, and the stressful factors associated with that incident both before and afterwards.  To date the claims file only reflects a copy of the charging documents, and any additional documentation of the disposition of those charges from both military and civilian sources should be obtained in furtherance of stressor documentation.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran again and request he provide complete and detailed information regarding all aspects of the criminal proceedings from 1984 that he identified as a stressor in furtherance of a PTSD claim.  Request from him specifically the exact civilian jurisdiction where the case was handled; the case result; and whether there was any military investigative agency involved with regard to the matter.   

Then request all appropriate Federal and state agency records for purpose of attempting to verify this stressor.  If any records inquiries are unsuccessful at first, then take appropriate follow-up measures.  All negative responses must be documented.  

2. Schedule the Veteran for a VA orthopedic examination.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  

The examiner is requested to clearly indicate whether the previously diagnosed bilateral knee disability and/or present back disability, are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, or otherwise incurred in service.  The examiner is requested to take into consideration all symptoms, findings and complaints indicated within the Veteran's Service Treatment Records (STRs), as well as all competent reported history of both injury in service, and post-service diagnosis and treatment.  

The examiner must consider all competent and credible lay witness testimony and reported medical history, including - the Veteran's reported injuries to the back and knees lifting patients while having been stationed within a medical ward, amongst other reported injury; and reported physical therapy since 1985 for orthopedic joint problems.  

3. Schedule the Veteran for a VA examination for hypertension.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  

Determine whether it is at least as likely as not (50 percent or greater probability) that hypertension was incurred in military service, or otherwise developed to compensable degree within one-year of service discharge.  In reviewing the Service Treatment Records, it is necessary that all relevant blood pressure findings (pre-hypertensive as well as hypertensive) are properly taken into account, including those identified by the Veteran himself (see statement of September 2012).  

If and only if an in-service stressor is corroborated or verified, schedule the Veteran for an examination with an appropriate clinician for his psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all psychiatric diagnoses for the Veteran.  Then, for each psychiatric diagnosis rendered, the examiner must provide  an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the it began during active service, or is related to an incident of service, specifically including any stressor that is corroborated or verified by the RO.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with another SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

